Citation Nr: 0102526	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  00-18 539	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals committed clear and 
unmistakable error in its January 1986 decision denying 
service connection for residuals of post-operative 
meningioma.

(The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for residuals of post-operative meningioma is the 
subject of a separate decision).


REPRESENTATION

Moving Party Represented by:  The American Legion


APPEARANCE AT ORAL ARGUMENT

The moving party, his spouse, and grandson



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
August 1953.  He is the moving party in this matter, which 
comes to the Board of Veterans' Appeals (the Board) from an 
April 1993 motion alleging clear and unmistakable error in a 
January 1986 Board decision.  

In May 1996, the Board determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim of service connection for post-operative meningioma 
residuals.  Additionally, in the Introduction portion of that 
decision, it was noted that in April 1993, the moving party 
had raised the issue of whether the Board had committed clear 
and unmistakable error in a previous January 1986 decision 
denying service connection for residuals of post-operative 
meningioma; however, the Board found that under law in effect 
at that time, the moving party was precluded from 
collaterally attacking a prior final Board decision by 
alleging clear and unmistakable error.  See Smith v. Brown, 
35 F. 3d 1516 (Fed. Cir. 1994).

The moving party appealed the Board's May 1996 decision to 
the U.S. Court of Appeals for Veterans Claims (the Court).  
By February 27, 1998 memorandum opinion, the Court vacated 
the Board's decision on the new and material issue and 
remanded the matter for further action.  In addition, the 
Court directed the Board to take action on the clear and 
unmistakable error issue, in light of newly enacted 
legislation permitting challenges to decisions of the Board 
on the grounds of clear and unmistakable error.  See 38 
U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400 - 
20.1411 (2000). 

In October 1998, the Board remanded the matter to the RO for 
additional development of the evidence and to afford the 
moving party the opportunity to appear at a Board hearing, as 
he had requested.  In July 1999, he, his spouse, and his 
grandson appeared at a Board hearing at the RO in conformance 
with his request.  


FINDINGS OF FACT

1.  In January 1986, the Board denied service connection for 
residuals of post-operative meningioma.

2.  The Board's decision of January 1986 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied. 


CONCLUSION OF LAW

The Board's January 1986 decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 2000); 
38 C.F.R. §§ 20.1400 - 20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that in July 1952, the moving 
party was admitted to a service department medical facility 
after striking his head on the ground during a parachute 
jump.  Examination disclosed no positive neurological 
findings and a skull X-ray was negative.  The final 
diagnosis was concussion of the brain.  At his August 1953 
military separation medical examination, no neurological or 
psychiatric abnormalities were detected on clinical 
evaluation.  

In March 1984, the moving party submitted a claim of service 
connection for meningioma, claimed to be the result of his 
in-service head injury.  In support of his claim, he 
submitted private clinical records showing that in February 
1984, he was hospitalized in connection with his complaints 
of orbital pain, mild lethargy, trouble finding correct 
words, and some decreased vision in the right eye.  A 
computed tomography scan revealed a large intraventricular 
meningioma, and a left occipital craniotomy with resection 
of an intraventricular meningioma was performed. 

In May 1984, the moving party underwent VA medical 
examination at which time he reported that he started to 
have headaches about 11/2 years earlier, as well as trouble 
with immediate memory and difficulty keeping up in his work.  
He stated that a meningioma was discovered and he had 
surgery in February 1984.  The diagnosis was status post 
left frontal meningioma surgery with residual right pronator 
drift, mild right-sided weakness, and profound right 
homonymous hemianopia.  

In September 1985, the moving party and his spouse testified 
at a hearing at the RO.  The moving party stated that he had 
a concussion in service and thereafter began to experience 
dizziness, headaches, and eye pain.  He indicated that, when 
his brain tumor was discovered in 1984, he was advised by 
his physician that it had been present for 25 to 30 years 
and such tumors were usually caused by a blow to the head.  
The Hearing Officer advised the moving party to obtain a 
report from this physician setting forth the bases for this 
opinion.  The record was held open for 30 days to allow the 
moving party an opportunity to obtain that evidence.  

In October 1985, the moving party submitted a September 1985 
letter from his private physician who indicated that there 
was no doubt that the intraventricular meningioma first 
diagnosed in 1984 had "been there for many, many years."  
The physician further stated, however, that "[i]t is, of 
course, impossible for me to state when this tumor arose."  
With respect to the moving party's theory that the brain 
tumor was due to his in-service head trauma, the physician 
concluded that "there is no evidence whatsoever in the 
medical or scientific literature that brain tumors are 
caused by trauma."

Also submitted in October 1985 were copies of articles from 
several medical journals, revealing conflicting results.  
One of the articles noted that there had been anecdotal case 
reports of brain tumors, particularly meningiomas, occurring 
at sites of previous trauma.  Other authors of case studies 
found no such association with head trauma.  Also submitted 
by the moving party were October 1985 statements from two 
individuals who had known him in service to the effect that 
the moving party had complained of frequent headaches, 
dizziness, and disorientation since his head injury.  

By January 1986 decision, the Board denied service 
connection for post-operative residuals of meningioma, 
claimed as due to in-service head injury.  In its decision, 
the Board considered the additional evidence submitted by 
the moving party, including the September 1985 letter from 
the private physician.  After considering all of the 
evidence of record, the Board concluded that the in-service 
head injury was acute and transitory, as evidenced by the 
normal neurological findings at the August 1953 military 
separation medical examination.  In addition, the Board 
concluded that, although the moving party had been treated 
for meningioma during the 1980s, decades after service, 
there was insufficient evidence to associate its development 
with the remote in-service head trauma, as there were no 
clinical symptoms of neurologic dysfunction in service or 
for many years thereafter.  

In April 1993, a motion for revision of the Board's January 
1986 decision on the basis of clear and unmistakable error 
was received.  The Board notes that the motion meets the 
pleading requirements set forth in 38 C.F.R. § 20.1040(a).  
In the motion, the moving party contended that the Board 
committed clear and unmistakable error in its January 1986 
decision because at the time of that decision, "there was 
ample medical literature available to the VA concerning this 
type of condition that if considered would have resulted in 
the grant of this benefit."  He also indicated that "I do 
not feel that the VA adequately developed this case."  

In July 1999, the moving party testified at a Board hearing 
at the RO regarding his claim that the January 1986 Board 
decision was clearly and unmistakably erroneous.  When asked 
to identify the exact nature of the alleged error in the 
January 1986 Board decision, he stated that the decision had 
been erroneous because he had not been given enough time to 
"get his information together."  

In December 2000, the moving party's representative 
submitted written argument in support of the motion.  
Specifically, the representative argued that the Board 
committed clear and unmistakable error in the September 1986 
decision by deciding the appeal rather than remanding the 
matter to the RO for the purpose of allowing the moving 
party the opportunity to submit additional evidence.  

II.  Analysis

Rule 1403, found at 38 C.F.R. § 20.1403 (2000), relates to 
what constitutes clear and unmistakable error and what does 
not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.   

(b) Record to be reviewed.  (1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made. (2) 
Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed when 
that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not 
later than 90 days before such record was 
transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty 
to assist.  The Secretary's failure to fulfill the 
duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or 
evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority:  38 U.S.C.A. § 501(a), 7111).

The Board notes that, with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of clear and unmistakable error, the definition of clear and 
unmistakable error was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that VA adopt the Court's interpretation of the term "clear 
and unmistakable error."  Indeed, as was discussed in the 
notice of proposed rulemaking, 63 Fed. Reg. 27,534-36 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE."  143 Cong. Rec. 1,567-68 
(daily ed. Apr. 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Thus, the 
Board is permitted to seek guidance as to the existence of 
clear and unmistakable error in prior Board decisions based 
on years of prior Court precedent regarding clear and 
unmistakable error, such as Fugo v. Brown, 6 Vet. App. 40 
(1993).

In this case, the moving party and his representative have 
failed totally to provide any basis for the conclusion that 
the Board's January 1986 decision contains clear and 
unmistakable error.  As stated by the Court, for clear and 
unmistakable error to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board emphasizes that the Court has consistently stressed 
the rigorous nature of the concept of clear and unmistakable 
error.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that clear and unmistakable error is a very specific and rare 
kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
A disagreement with how the Board evaluated the facts is 
inadequate to raise a claim of clear and unmistakable error.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

In this case, the moving party has advanced no specific 
contentions of error of fact or law in the decision in 
question.  Rather, the bases for his contention that the 
January 1986 decision was clearly and unmistakably erroneous 
are:  (1) there was ample available evidence to support his 
claim, (2) VA did not adequately develop his case, and (3) VA 
did not afford him enough time to submit additional evidence.  

Again, however, neither VA's failure to fulfill the duty to 
assist nor a disagreement as to how the facts were weighed or 
evaluated constitutes clear and unmistakable error.  38 
C.F.R. § 20.1403(d).  Likewise, nonspecific allegations of 
failure to follow regulations, failure to give due process, 
and other general, non-specific allegations of error are 
examples of allegations that will not meet the pleading 
requirements necessary to file a motion for clear and 
unmistakable error in a Board decision.  In sum, the moving 
party has not set forth any basis for a finding of error or 
any indication why the result of the decision would have been 
different, but for alleged error.

Following review of the evidence of record, the Board 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or law, in the January 
1986 decision by the Board.  As there are no specific 
contentions of error of fact or law in the decision in 
question, the motion is denied.


ORDER

The motion for revision of the January 1986 Board decision on 
the grounds of clear and unmistakable error is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



